Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to pre-brief conference filed on 12/14/2021 of claims 14-20 have previously been canceled. Claims 1-13 and 21-27 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 1-3, filed on 12/14/2021, with respect to claims 1-13 and 21-27 have been fully considered and are persuasive.  The rejections of claims 1-13 and 21-27 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ryan A. Heck (Reg. No. 51/795) on 01/26/22.
	Please amend the application as follows:

In the Claims:
1.	(Currently Amended) A method, implemented by a computing device comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, comprising:
retrieving a plurality of attributes of at least a data store accessible to the at least one hardware processor;
selecting at least a portion of the attributes to be analyzed for association rules among the attributes of the at least a portion of the attributes;
determining a plurality of association rules between the attributes of the selected at least a portion of the attributes;
determining one or more redundant association rules of the plurality of association rules, the determining one or more redundant association rules comprising determining if a first association rule can be made to have identical antecedents and consequents as a second association rule by adding antecedents or consequents to the first association rule or by removing antecedents or consequents from the first association rule;
removing the one or more redundant association rules from a set comprising the plurality of association rules;
determining distances between association rules of the set to provide determined distances, the determined distances being calculated using rule antecedents and rule consequents of given association rules of the association rules of the set;
 based at least in part on the determined distances, the sample comprising a plurality of the association rules of the set but less than all of the association rules of the set;
rendering for display to a user association rules of the sample and one or more graphical user interface elements selectable by a user to assign a label to association rules of the sample;
receiving user input assigning labels to at least a portion of association rules of the sample;
constructing a machine learning classifier based at least in part on the at least a portion of association rules of the sample and their associated labels;
classifying at least a portion of the association rules of the set not in the at least a portion of association rules of the sample using the machine learning classifier, the classifying comprising determining labels for association rules of the set and associating the labels with respective association rules; and
outputting for display at least a portion of the association rules classified by the machine learning classifier and their associated labels.  

2.	(Currently Amended) The method of claim 1, wherein the determined distances are calculated as the Jaccard distance.

5.	(Currently Amended) The method of claim 1, wherein selecting a sample of association rules from the set comprises selecting association rules from the plurality of association rules that are the most diverse, as measured by their determined distances.  

21.	(Currently Amended) A computing system comprising:
a memory; 
one or more hardware processing units coupled to the memory; and
one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system
retrieving a plurality of attributes from a data store accessible to at least one of the one or more hardware processors;
selecting at least a portion of the attributes to be analyzed for association rules among the attributes of the at least a portion of the attributes;
determining a plurality of association rules between the attributes of the selected at least a portion of the attributes;
determining distances between association rules of the set to provide determined distances, the determined distances being calculated using rule antecedents and rule consequents of given association rules of the association rules of the set;
selecting a sample of association rules from the set, the sample comprising a plurality of the association rules of the set but less than all of the association rules of the set;
rendering for display to a user association rules of the sample and one or more graphical user interface elements selectable by a user to assign a label to association rules of the sample;
at least a portion of association rules of the sample;
constructing a machine learning classifier based at least in part on the at least a portion of association rules of the sample and their associated labels; and
classifying at least a portion of the association rules of the set not in the at least a portion of association rules of the sample using the machine learning classifier, the classifying comprising determining labels for association rules of the set and associating the labels with respective association rules.


25.	(Currently Amended) One or more computer readable storage medium comprising:
computer-executable instructions that, when executed by a computing system comprising one or more hardware processors and at least one memory coupled to the one or more hardware processors, cause the computing system to retrieve a plurality of attributes from a data store accessible to at least one of the one or more hardware processors;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a plurality of association rules between the attributes of the selected at least a portion of the attributes;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine distances between association rules of the set to provide determined distances, the determined distances being calculated using  of given association rules of the association rules of the set;
computer-executable instructions that, when executed by the computing system, cause the computing system to select a sample of association rules from the set based at least in part on the determined distances, the sample comprising a plurality of the association rules of the set but less than all of the association rules of the set;
computer-executable instructions that, when executed by the computing system, cause the computing system to render for display to a user association rules of the sample and one or more graphical user interface elements selectable by a user to assign a label to association rules of the sample, the labels indicating a relevance of a given association rule to a classification result desired by the user;
computer-executable instructions that, when executed by the computing system, cause the computing system to receive user input assigning labels to at least a portion of association rules of the sample;
computer-executable instructions that, when executed by the computing system, cause the computing system to construct a machine learning classifier based at least in part on the at least a portion of association rules of the sample and their associated labels; and
computer-executable instructions that, when executed by the computing system, cause the computing system to classify at least a portion of the association rules of the set not in the at least a portion of association rules of the sample using the machine learning classifier, the classifying comprising determining labels for association rules of the set and associating the labels with respective association rules.
Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-13 and 21-27 (renumbered 1-20) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to system of efficient data relationship mining using machine learning. The closest prior art Davar et al. (U.S. PGPub 2016/0148222), Obradovic et al. (U.S. PGPub 2002/0038307) and Perrizo (U.S. PGPub 2007/0250522) alone, or, in combination, fails to anticipate or render obvious the recited features of “…determining distances between association rules of the set to provide determined distances, the determined distances being calculated using rule antecedents and rule consequents of given association rules of the association rules of the set; selecting a sample of association rules from the set based at least in part on the determined distances, the sample comprising a plurality of the association rules of the set but less than all of the association rules of the set; rendering for display to a user association rules of the sample and one or more graphical user interface elements selectable by a user to assign a label to association rules of the sample; receiving user input assigning labels to at least a portion of association rules of the sample; constructing a machine learning classifier based at least in part on the at least a portion of association rules of the sample and their associated labels; classifying at least a portion of the association rules of the set not in the at least a portion of association rules of the sample using the machine learning classifier, the classifying comprising determining labels for association 

Conclusion
These features together with other limitations of the independent claims 1, 21, and 25 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 21, and 25 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153